DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 03/16/2021.  After entry of this amendment, claims 1-10, 14-24, 30-32, 34-55, and 57-60 are currently pending in this Application. 
	Although an examiner’s amendment was presented to Applicant’s representative, attorney John Sopp and was approved on March 23rd, 2021 via a telephonic conversation, to place the application in condition for allowance, due to the fact that a new reference, i.e. U.S. Patent No. 5,472,491 to Duscheck, came to light, the allowability of the application is withdrawn and the examiner’s amendment is not entered. The pending claims are, thus, rejected as detailed out below.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-24, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 recites the broad recitation “metal acid esters of the following structure Mn(OR)y wherein M denotes Zr, Ti, or Al, n denotes the valence of the Zr, Ti or Al metal, y is 1, 2, or 3 depending on the valence of the Zr, Ti, Al metal and R denotes alkyl of 1-12 carbon atoms or aryl with the alkyl or aryl being optionally substituted by –N(alkyl)3, -NH(alkyl)2, -NH2(alkyl), -NH3, N(aryl)3, -NH(aryl)2, or –NH2(aryl) where aryl can further optionally be substituted by halogen, nitro, amino, or hydrogen”, and the claim also recites “metal acid esters selected acrylate functional and methacrylamide-functional titanates and methacrylamide-funtional zirconates” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 2-10, 14-24, and 30-32 are rejected as being dependent upon a rejected claim. 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2O3, 0.4-1wt% of SiO2 and 0.5-2.5 of Al2O3” or “ZrO2 and 2-5 wt% of the coupling agent” 
OR that 
the protective layer consists of “0.4-1.5 wt% of Ce2O3, 0.4-1 wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of the coupling agent”.
For the purpose of examination, the claim is interpreted to mean the protective layer consists of “0.4-1.5 wt% of Ce2O3, 0.4-1 wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of the coupling agent”. 
It is recommended to add commas between “ZrO2” and “and 2-5 wt%” as well as a comma between “SiO2” and “and 0.5-2.5” if Applicant would like the Examiner’s interpretation to define and set the boundaries of the claim. Such amendment would overcome this 112(b) rejection over claim 32. 
Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "the coupling agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 recites two options for the components of the protective layer, and due to the specific concentrations of components recited in claim 59, it appears that claim 59 was intended to further limit the first option or embodiment which is the recitation of “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or 2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment”. Therefore, it is recommended to change “the coupling agent” in claim 59 to “the organic compound which is a coupling agent” to over the 112(b) rejection.
For the purpose of examination, it is assumed, based on the above interpretation, that claim 59 has meant to limit the first option or embodiment of claim 34.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the organic compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 recites two options for the components of the protective layer, and due to the fact that the first option or embodiment in claim 34 includes the recitation of “an organic compound which is a coupling agent”, it appears that claim 44 was intended to further limit the first option or embodiment which is the recitation of “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment”. Therefore, it is recommended to change “the organic compound” in claim 44 to “the organic compound which is a coupling agent” to over the 112(b) rejection.
For the purpose of examination, it is assumed, based on the above interpretation, that claim 44 has meant to limit the first option or embodiment of claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-15, 17-23, 30-31, 34-55, and 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 799 398 to Suzuki et al. (hereinafter Suzuki) in view of U.S. Patent No. 5,472,491 to Duschek et al. (hereinafter Duschek).

With respect to claim 1, Suzuki teaches effect pigments based on Al2O3 flake which is coated with one or more layers of a metal oxide and/or a metal oxide mixture (abstract and [0037]-[0047]) wherein the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment ([0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 27:73 to 83:17, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Suzuki teaches that the effect pigments comprises a post-coating or post-treatment, i.e. protective coating, to increase the light, water and weather stability of the pigment and simplifies its handling as well as improving its dispersibility and compatibility in user media ([0056]). Suzuki discloses that such post-coating comprises Al2O3 or ZrO2 or mixtures thereof, and the use of organic post-coatings such as silanes is also possible ([0056]).
	Although Suzuki teaches the use of metal oxides such as aluminum oxide or zirconium oxide in the post-coating as well as organic materials such as silanes, Suzuki does not expressly and/or literally teach that the post-coating comprises an organic compound of zirconium aluminate or metal acid ester of any of the specific formulas claimed in claim 1.
	Duschek teaches a pearlescent pigment having a top layer to provide excellent weathering resistance to the pigment (Duschek, abstract, column 2, lines 9-13). Duschek teaches that the pigment is based on platelet shaped substrates having metal oxide coatings thereon, which is also coated with a top layer comprising silicon dioxide and a further metal oxide which can be aluminum oxide, cerium (III) oxide and zirconium oxide as well as a coupling reagent (Duschek, column 2, line 57 to column 4, line 52). In particular, Duschek teaches coupling reagents such as zirconium aluminates of the following formula:

    PNG
    media_image1.png
    134
    129
    media_image1.png
    Greyscale

 in which X is –NH2, -COOH, -COO-, hydroxyphenyl, methacrylate, carboxyphenyl, alkyl, mercapto, phenyl, -H, vinyl, styryl, melamin, epoxy, aryl or alkyl, and R is –(CH2)n- in which n can be from 0 to 1 (column 2, line 66 to column 3, line 23). Moreover, Duschek teaches that the coupling reagent can be a metal acid ester of the following structure: Mn(OR)y, wherein M is Zr, Ti, or Al, n is the valence of the metal and R is (i) alkyl or 1-12 carbon atoms or aryl, (ii) alkyl or aryl substituted by –N(alkyl)3, -NH(alkyl)2, -NH2(alkyl), -NH3, -N(aryl)3, -NH(aryl)2 or –NH2 (aryl, where aryl can be substituted by halogen, nitro, amino or hydrogetn, (iii) –C-aryl or –C-alkyl (column 3, lines 24-40).  Moreover, Duschek teaches that the particularly suitable metal acid esters are acrylate-functional and methacrylamide-functional titanates and methacrylamide-functional zirconates (column 3, lines 40-44). Additionally, Duschek teaches other coupling reagents such as one selected from the following group: aminopropyltrimethoxysilane or AMMO, N-2-Aminoethyl-3-aminopropyltrimethoxysilane or DAMO, 3-methacryloxypropyltrimethoxysilane or MEMO, and 3-Glycidoxypropyltrimethoxysilane or GLYMO (column 3, lines 46-54).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki with the teachings of Duschek in order to incorporate the specifically claimed at least one rare earth metal oxide, and at least one 

	With respect to claim 2, Suzuki teaches effect pigments comprising alumina flakes having one or more metal oxide coating ([0037]-[0047]).

	With respect to claim 3, Suzuki teaches doping alumina flake with dopants such as TiO2, ZrO2, SiO2, In2O3, SnO2, ZnO and combination thereof ([0033]).

	With respect to claim 4, Suzuki teaches that the amount of dopant in the alumina flake is 0.01-5 wt% ([0033]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 5, as noted above, Suzuki teaches doping alumina flake with materials such as TiO2, ZnO and a number of other metal oxides or combinations thereof ([0033]).

	With respect to claim 6, Suzuki teaches that Al2O3 flakes have a thickness of less than 500 nm, preferably 130-400 nm, and in particular 150-350 nm ([0024]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 7, Suzuki teaches Al2O3 flakes have a standard deviation of thickness distribution of less than 80, preferably 5-60, and in particular 10-50 ([0021]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 8, Suzuki teaches a number of different layer sequences of metal oxide and/or metal oxide mixtures on Al2O3 flakes as those in paragraph [0046] which would read on most of the claimed embodiments as claimed in claim 8. Some 2, or coated with TiO2/Fe2O3, Fe2O3, TiO2 and Fe2O3, TiO2 and Fe3O4, or others ([0046]).

	With respect to claims 9 and 10, as noted above, Suzuki teaches embodiments in which alumina flake is coated with titanium dioxide, which could be of rutile or anatase modifications ([0047]).

	With respect to claim 14, Suzuki teaches some examples of metal oxides in the post-coating or protective coating (Suzuki, [0056]). Although Suzuki may not literally disclose the use of cerium oxide, Duscheck clearly teaches the use of a protective layer comprising metal oxides such as silicon dioxide and further metal oxides such as cerium (III) oxide (Duschek, column 2, lines 58-60). Thus, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to have modified Suzuki with the teachings of Duschek in order to incorporate the use of cerium oxide as a component in a post-coating or protective coating, as that aught by Duschek, in Suzuki motivated by the fact that a protective coating layer comprising of the disclosed materials in Duscheck, which includes cerium (III) oxide, provides excellent weather stability to the pearlescent pigment comprising a platelet shaped substrate coated with a metal oxides; Suzuki is also drawn to effect pigments based on flake form substrate being coated with metal oxides. Thus, the references are drawn from the same field of art and endeavor.  

With respect to claim 15, the combination of references renders claim 15 obvious; this is in particular because Duschek teaches that the concentration of metal oxide in the protective or top layer is 4-20 wt% of which 1-3 wt% is made up by silicon dioxide, 1-5 wt% is made up by further metal oxides, and 2-12wt% is made up by organic coupling reagents (Duschek, column 2, lines 51-56). Duschek, also, teaches cerium (III) oxide as part of “further metal oxides” (Duscheck, column 2, lines 57-60). Considering the fact that the incorporation of Duschek in Suzuki is rendered obvious as detailed out above in the rejection of claim 1, this combination of references is seen to render the claimed content of rare earth metal oxide of less than or equal to 2 wt% obvious; Duschek teaches 1-5 wt% of “further metal oxides” which includes cerium (III) oxide which is a rare earth metal oxide. The disclosed range overlaps with the claimed one, and according to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to have modified Suzuki with the teachings of Duschek in order to incorporate the use of cerium oxide as a component in a post-coating or protective coating, as that aught by Duschek, in Suzuki motivated by the fact that a protective coating layer comprising of the disclosed materials in Duscheck, which includes cerium (III) oxide, provides excellent weather stability to the pearlescent pigment comprising a platelet shaped substrate coated with a metal oxides; 

With respect to claim 17, the combination of Suzuki in view of Duschek renders claim 1 obvious as detailed out above; as to the specific thickness of the protective layer, it is to be noted that the thickness of a top layer or protective layer or a post-coating layer onto a pigment would inevitably depends on the concentrations of the components such as silicon dioxide, other metal oxides, and organic coupling reagent, within the protective layer as well as the end use application of the pigment and the level of weather stability and dispersibility intended in the final pigment. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the thickness of the protective layer or post-coating layer or top layer of the pigment, such as a thickness of 0.5-10 nm as claimed or a thickness having overlapping with this claimed thickness range, would be achieved based on the intended use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 18, the combination of references renders claim 18 obvious; this is because Suzuki teaches the use of their pigment in automotive coatings, printing inks, cosmetics, paints, and more (Suzuki, [0058]). Duschek teaches the use of their pearlescent pigment in automotive coatings and plastics (Duschek, column 4, lines 44-51). 

With respect to claim 19, the combination of references renders claim 19 obvious; it is noted that the amount of pigment in a formulation is envisioned to depend on the end use application as well as the color intensity expected from the formulation. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the pigment in a formulation is expected to depend on the end use application and the color and color intensity expected of the formulation, considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 20, the combination of Suzuki in view of Duschek is taken to render claim 20 obvious; this is in particular because most formulations comprising pigment comprises water, rheological additives, surfactants, and/or solvents, and/or other components claimed in claim 20, depending on the end use application. Moreover, Suzuki teaches the use of their pigment in printing inks which can be water-based or solvent-based; thus, the presence of, at least, either water or solvent would be inevitable in, at least, some of the formulations disclosed by Suzuki.

With respect to claim 21, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0080]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 60:40 to 80:20, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 22, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0082]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 60:40, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 23, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0078]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 65:35, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 30 and 31, the combination of Suzuki in view of Duschek renders claim 1 obvious; in particular, Duschek discloses that the protective layer is 4-20 wt% of the pigment which either falls within or has overlapping with the claimed ranges of 2-20 wt% and 2-10 wt%. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Assuming arguendo, it is to be noted that the concentration of a top layer or protective layer or a post-coating layer onto a pigment would inevitably depends on the concentrations of the components such as silicon dioxide, other metal oxides, and organic coupling reagent within the protective layer as well as the end use application of the pigment and the level of weather stability and dispersibility intended for the final pigment. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the protective layer or post-coating layer or top layer of the pigment of the combination of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 34, it should be noted that two different options or embodiments are recited in claim 34 for the protective layer components: “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment; or the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3-glycidyloxypropyltrimethoxysilane (GLYMO).”. The rejection presented below addresses the second option or embodiment. 
Suzuki teaches effect pigments based on Al2O3 flake which is coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract and [0037]-[0047]) wherein the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment ([0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 27:73 to 83:17, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Suzuki teaches that the effect pigments comprises a post-coating or post-treatment, i.e. protective coating, to increase the light, water and weather stability of the pigment and simplifies its handling as well as improving its dispersibility and compatibility in user media (Suzuki, [0056]). Suzuki discloses that such post-coating comprises Al2O3 or ZrO2 or mixtures thereof, and the use of organic post-coatings such as silanes is also possible (Suzuki, [0056]).
Although Suzuki teaches the use of metal oxides such as aluminum oxide or zirconium oxide in the post-coating as well as organic materials such as silanes, Suzuki does not expressly and/or literally teach that the post-coating consists of Ce2O3, SiO2 and Al2O3 and a coupling agent aminopropyltrimethoxysilane (AMMO) and 3-glycidyloxypropyltrimethoxsilane (GLYMO) as claimed in claim 34.
Duschek teaches a pearlescent pigment having a top layer to provide excellent weathering resistance to the pigment (Duschek, abstract, column 2, lines 9-13). Duschek teaches that the pigment is based on platelet shaped substrates having metal oxide coatings thereon, which is also coated with a top layer or protective layer comprising silicon dioxide and aluminum oxide, cerium (III) oxide and zirconium oxide as well as a coupling reagent (Duschek, column 2, line 57 to column 4, line 52). In particular, Duschek teaches coupling reagents can be organofunctional silanes such as AMMO and GLYMO (Duschek, column 3, lines 44-54). It should be noted that although Duschek discloses zirconium aluminate and metal acid esters in addition to the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki with the teachings of Duschek in order to have a protective layer consisting of Ce2O3, SiO2, and Al2O3, and a coupling agent such as AMMO and GLYMO as that taught by Duschek in the teachings of Suzuki motivated by the fact that the protective layer of Duschek improves the weather stability of the effect pigment (Duschek, column 2, lines -13). Moreover, both references are drawn to multilayered effect pigment based on platelet shaped substrate used in some similar end use applications such as automotive coatings; both references are drawn from the same field of art and endeavor (Duschek, columns 2 to 4 and Suzuki [0058]).
It should be noted that Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65).

With respect to claim 35, Suzuki teaches effect pigments comprising alumina flakes having one or more metal oxide coating ([0037]-[0047]).

With respect to claim 36, Suzuki teaches doping alumina flake with dopants such as TiO2, ZrO2, SiO2, In2O3, SnO2, ZnO and combination thereof ([0033]).

With respect to claim 37, Suzuki teaches that the amount of dopant in the alumina flake is 0.01-5 wt% ([0033]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 38, as noted above, Suzuki teaches doping alumina flake with materials such as TiO2, ZnO and a number of other metal oxides or combinations thereof ([0033]).

With respect to claim 39, Suzuki teaches that Al2O3 flakes have a thickness of less than 500 nm, preferably 130-400 nm, and in particular 150-350 nm ([0024]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 40, Suzuki teaches Al2O3 flakes have a standard deviation of thickness distribution of less than 80, preferably 5-60, and in particular 10-50 ([0021]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 41, Suzuki teaches a number of different layer sequences of metal oxide and/or metal oxide mixtures on Al2O3 flakes as those in paragraph [0046] which would read on most of the claimed embodiments as claimed in claim 8. Some examples, as disclosed by Suzuki, are alumina flake coated with TiO2, or coated with TiO2/Fe2O3, Fe2O3, TiO2 and Fe2O3, TiO2 and Fe3O4, or others ([0046]).

With respect to claims 42 and 43, as noted above, Suzuki teaches embodiments in which alumina flake is coated with titanium dioxide, which could be of rutile or anatase modifications ([0047]).

With respect to claim 44, as noted above, in the rejection of claim 34,  two different options or embodiments are recited in claim 34 for the protective layer components: “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment; or the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3-glycidyloxypropyltrimethoxysilane (GLYMO).”. The rejection presented above for claim 34 addressed the second option or embodiment. Claim 44 further limits the first option or embodiment of claim 34; thus, they are considered rejected with claim 34. 

With respect to claim 45, the combination of Suzuki in view of Duschek renders claim 34 obvious as detailed out above; as to the specific thickness of the protective layer, it is to be noted that the thickness of a top layer or protective layer or a post-coating layer onto a pigment would inevitably depends on the concentrations of the components such as silicon dioxide, other metal oxides, and organic coupling reagent, within the protective layer as well as the end use application of the pigment and the level of weather stability and dispersibility intended in the final pigment. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the thickness of the protective layer or post-coating layer or top layer of the pigment, such as a thickness of 0.5-10 nm as claimed or a thickness having overlapping with this claimed thickness range, would be achieved based on the intended use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 46, the combination of references renders claim 46 obvious; this is because Suzuki teaches the use of their pigment in automotive coatings, printing inks, cosmetics, paints, and more (Suzuki, [0058]). Duschek teaches the use of their pearlescent pigment in automotive coatings and plastics (Duschek, column 4, lines 44-51). 

With respect to claim 47, the combination of references renders claim 47 obvious; it is noted that the amount of pigment in a formulation is envisioned to depend on the end use application as well as the color intensity expected from the formulation. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the pigment in a formulation is expected to depend on the end use application and the color and color intensity expected of the formulation, considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 48, the combination of Suzuki in view of Duschek is taken to render claim 48 obvious; this is in particular because most formulations comprising pigment comprises water, rheological additives, surfactants, and/or solvents, and/or other components claimed in claim 48, depending on the end use application. Moreover, Suzuki teaches the use of their pigment in printing inks which can be water-based or solvent-based; thus, the presence of, at least, either water or solvent would be inevitable in, at least, some of the formulations disclosed by Suzuki.

With respect to claim 49, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0080]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 60:40 to 80:20, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 50, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0082]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 51, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0078]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 65:35, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 52-55 and 59, as noted above, in the rejection of claim 34,  two different options or embodiments are recited in claim 34 for the protective layer 2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment; or the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3-glycidyloxypropyltrimethoxysilane (GLYMO).”. The rejection presented above for claim 34 addressed the second option or embodiment. Claims 52-55 and 59 further limit the first option or embodiment of claim 34; thus, they are considered rejected with claim 34. 

With respect to claims 57 and 58, the combination of Suzuki in view of Duschek renders claims 57 and 58 obvious; in particular, Duschek discloses that the protective layer is 4-20 wt% of the pigment which either falls within or has overlapping with the claimed ranges of 2-20 wt% and 2-10 wt%. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Assuming arguendo, it is to be noted that the concentration of a top layer or protective layer or a post-coating layer onto a pigment would inevitably depends on the concentrations of the components such as silicon dioxide, other metal oxides, and organic coupling reagent within the protective layer as well as the end use application of the pigment and the level of weather stability and dispersibility intended for the final pigment. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the protective layer or post-coating layer or top layer of the pigment of the combination of references, such as the claimed concentrations of 2-20 wt% or 2-10 wt% or concentrations having overlapping with these claimed ranges, would be achieved based on the end use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 60, as detailed out above in the rejection of claim 34, the combination of Suzuki in view of Duschek renders claim 60 obvious; this is in particular because Duschek teaches a top or protective layer comprising silicon dioxide, aluminum oxide, cerium (III) oxide, and zirconium oxide as well as a coupling reagent (Duschek, column 2, line 57 to column 4, line 52). In particular, Duschek teaches coupling reagents can be organofunctional silanes such as AMMO and GLYMO (Duschek, column 3, lines 44-54).

Claims 16, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Duscheck as applied to claim1 above, and further in view of U.S. Patent Application Publication No. 2009/0249979 to Kaupp et al. (hereinafter Kaupp).

With respect to claim 16, Suzuki teaches effect pigment based on alumina flakes having metal oxide coatings, wherein the pigment has a post-coating or protective coating to increase the light, water and weather stability of the pigment and improve its dispersibility and compatibility in different user media (Suzuki, [0056]). 
Although Suzuki teaches the use of materials such as Al2O3 or ZrO2 as well as organic coupling agents, Suzuki do not expressly and/or literally disclose the use of cerium oxide or the specific concentrations of cerium oxide and of Al2O3 and/or ZrO2. 
Duschek, drawn to pearlescent pigments based on alumina flakes coated with metal oxides having a top layer or protective layer comprising an organic reagents, silicon dioxides and further metal oxides such as cerium oxide, aluminum oxide and/or zirconium oxide (Duschek, column 2, line 52 to column 4, line 52),  teaches that the total amount of the top layer in the pigment is 4-20 wt% of which 1-3wt% is silicon dioxide, 2-12wt% is organic coupling reagents, and 1-5 wt% of which are further metal oxides which include aluminum oxide, cerium (III) oxide, and zirconium oxide (Duscheck, column 2, lines 52-60; column 4, lines 16-19). Duschek teaches that the protective or top layer provides excellent weather resistance to the pigment (Duschek, column 2, lines 9-13).  The disclosure in Duschek renders the claimed concentrations for SiO2 and prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to a person having ordinary skill in the art to have modified Suzuki with the teachings of Duschek in order to incorporate an amount of about 1-3wt% SiO2, 2-12wt% of organic coupling agents, and 1-5 wt% for the total of “further metal oxides” which include cerium (III) oxide, aluminum oxide and zirconium oxide in the protective layer of Suzuki motivated by the fact that Duschek teaches that this protective layer improves the weather stability of pigments based on platelet shapes substrates being coated with metal oxides, and further motivated by the fact that both references are drawn from the same field of art and their protected pigments are used in some similar fields such as automotive paints. This combination is, additionally, motivated by the fact that Duschek teaches the use of silicon dioxide, cerium oxide, aluminum oxide, zirconium oxide, and a coupling reagent in the protective layer, all of which are claimed to be present in the protective layer. The disclosed concentrations of silicon dioxide and coupling reagent overlaps with the claimed ones. 
Although the combination of Suzuki in view of Duschek does not expressly and/or literally disclose the specific and individual contents of cerium oxide to be 0.2-2 wt% and that of aluminum oxide and/or zirconium oxide to be 0.2-4 wt%, obtaining a concentration of 0.2-2 wt% for cerium oxide and 0.2-4 wt% for aluminum oxide and/or zirconium oxide, as claimed, or concentrations having overlapping with these claimed ranges would have been obvious and well within the scope of a skilled artisan before In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further motivation would be Kaupp reference, drawn to pearlescent pigment having a protective coating (Kaupp, abstract, [0014]-[0015], [0159]-[0160], [0167]-[0174], [0184]), which teaches the use of cerium oxide, silicon dioxide, zirconium oxide, and coupling agent, and discloses that cerium oxide is used in an amount of 0.05-3 wt% (Kaupp, [0170]), and that cerium oxide is known for its efficiency to suppress the photochemical activity of TiO2 and that the proportion by weight of cerium oxide in protective coatings of pigments depends on fineness and surface area of a pigment as those shown by Kaupp (Kaupp, [0171], [0174]). Kaupp discloses that their protective layer provides excellent UV and weather stabilities (Kaupp, [0168]). Thus, it would be obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify and control the concentration of, at least, cerium oxide in a protective coating of the pigment of Suzuki in view of Duschek, to obtain the optimum or workable range of the content of cerium oxide motivated by the fact that, according to Kaupp, the concentration of cerium oxide in a protective layer of an effect or pearlescent pigment depends on the fineness and surface area of the pigment and the presence of TiO2 as well as the thickness of a titanium dioxide layer in the pigment. It should be noted that Kaupp is also drawn to 

With respect to claim 24, Suzuki teaches effect pigment based on alumina flakes having metal oxide coatings, wherein the pigment has a post-coating or protective coating to increase the light, water and weather stability of the pigment and improve its dispersibility and compatibility in different user media (Suzuki, [0056]). 
Although Suzuki teaches the use of materials such as Al2O3 or ZrO2 as well as organic coupling agents, Suzuki do not expressly and/or literally disclose the use of cerium oxide and its content in the top layer or protective layer. Duscheck discloses a top or protective layer comprising an organic reagents, silicon dioxides and further metal oxides such as cerium oxide, aluminum oxide and/or zirconium oxide (Duschek, column 2, line 52 to column 4, line 52); moreover, Duschek teaches that the total amount of the top layer in the pigment is 4-20 wt% of which 1-3wt% is silicon dioxide, 2-12wt% is organic coupling reagents, and 1-5 wt% of which are further metal oxides which include aluminum oxide, cerium (III) oxide, and zirconium oxide (Duscheck, column 2, lines 52-60; column 4, lines 16-19). Duschek teaches that the protective or top layer provides excellent weather resistance to the pigment (Duschek, column 2, lines 9-13).  The disclosure in Duschek renders the claimed concentrations for SiO2 and organic coupling reagents obvious due to overlapping ranges; MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki with the teachings of Duschek in order to incorporate an amount of about 1-3wt% SiO2, 2-12wt% of organic coupling agents, and 1-5 wt% for the total of “further metal oxides” which include cerium (III) oxide, aluminum oxide and zirconium oxide in the protective layer of Suzuki motivated by the fact that Duschek teaches that this protective layer improves the weather stability of pigments based on platelet shaped substrates being coated with metal oxides, and further motivated by the fact that both references are drawn from the same field of art and their protected pigments are used in some similar fields such as automotive paints. 
Although the combination of Suzuki in view of Duschek does not expressly and/or literally disclose the specific and individual content of cerium oxide and that its content is 0.2-2 wt%, obtaining a concentration of 0.2-2 wt% for cerium oxide, as claimed, or concentrations having overlapping with these claimed ranges would have been obvious and well within the scope of a skilled artisan before the effective filing date of the claimed invention motivated by the fact that obtaining an optimum range for cerium (III) oxide in an amount which would, at least, overlap with the claimed ones would be obvious and well within the scope of a skilled artisan motivated by the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 2 (Kaupp, [0171] and [0174], [0174]). Kaupp discloses that their protective layer provides excellent UV and weather stabilities (Kaupp, [0168]). Thus, obtaining the optimum and workable range of the cerium oxide concentration in a protective layer would be obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, due to the fact that cerium oxide concentration depends the fineness and surface area of the pigment and the presence of TiO2 in the pigment and thickness of TiO2 layer as those taught by Kaupp and due to the fact that Duschek teaches that the selection of a suitable coupling reagent-modified pigment to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65).
As noted above, according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 32, the combination of references is taken to render claim 32 obvious; in particular, Suzuki teaches an effect pigment based on flake form substrates having metal oxide coating, wherein there exists a protective layer on the pigment, as the outermost layer, to provide weather stability and improve dispersibility and compatibility of the pigment in user media. Although Suzuki discloses the use of Al2O3 or ZrO2 in the protective layer, they are listed as “examples” (see Suzuki, [0055], line 6). Suzuki also teaches the use of organic compounds such as silanes in protective or post-coatings. Duschek, drawn to pearlescent pigments based on platelet shapes substrate having metal oxide coatings, disclose a protective coating onto their pigment with the aim of improving weather stability wherein such protective coating comprises silicon dioxide, further metal oxides which include aluminum oxide, cerium oxide, and zirconium oxide (Duschek, column 2, lines 52-60 as well as column 4, lines 7-37). Duscheck, additionally, teaches that the concentration of the protective layer or top layer in the pigment is 4-20 wt%, out of which 1-3wt% is SiO2, 2-12 wt% is organic coupling agent, and 1-5wt% is for aluminum oxide, cerium oxide, and zirconium oxide (Duschek, column 2, lines 52-60 as well as column 4, lines 7-37). 
It should be noted that Duschek discloses the presence of, only and specifically, SiO2, aluminum oxide, cerium oxide, zirconium oxide and an organic coupling agent in the top or protective layer, which would clearly show that the language of “consists of” in the claimed language is met. 
As for the concentration of each component, as noted above, Duscheck discloses the use of 1-3wt% of SiO2 out of 4-20wt% of the protective layer, and an amount of 2-12wt% of organic coupling agent out of, again, 4-20wt% of the protective In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the concentrations of cerium oxide and aluminum oxide and zirconium oxide, Duschek discloses a total of 1-5 wt% for the three metal oxide, which is out of 4-20 wt% for the total concentration of the top or protective layer (Duscheck, column 2, lines 53-57; column 4, lines 15-20). 
Kaupp, drawn to protective coating onto pearlescent pigments based on platelet-shaped substrates (Kaupp, abstract, [0187]), disclose the presence of organic silanes, some of which such as GLYMO also disclosed by Duschek (Kaupp, [0159]), disclose the presence of SiO2 as well as Ce2O3 in the protective layer ([0167]-[0174]); moreover, Kaupp discloses that their protective layer provides excellent UV and weather stabilities (Kaupp, [0168]). However, Kaupp, also, teaches that the concentration of cerium oxide depends on the fineness and surface area of the pigment and the TiO2 layer thickness (Kaupp, [0171]), and the fact that cerium oxide is a very effective agent for the suppression of the photochemical activity of TiO2 (Kaupp, [0174]). 
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the combination of Suzuki in view of Duschek with the teachings of Kaupp in order to obtain the optimum or workable range of the concentration of cerium oxide within the top or protective layer of the pigment of the combination of references to be a value within the claimed range of 0.4-2O3 and/or ZrO2. Again, it is to be noted that Duschek teaches the use and presence of silicon dioxide, aluminum oxide, zirconium oxide, cerium oxide, and coupling reagents. This is further motivated by the fact that Duschek teaches that the selection of a suitable coupling reagent-modified pigment to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65).

The rejection presented below for claim 34 and its dependent claims, is an alternative to the rejection presented above; the rejection presented below is to reject claim 34 based on the first option or embodiment claimed for the components of the protective layer. 

Claims 34-55 and 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 799 398 to Suzuki et al. (hereinafter Suzuki) in view of U.S. Patent No. 5,472,491 to Duschek et al. (hereinafter Duschek) and additionally in view of U.S. Patent Application Publication No. 2009/0249979 to Kaupp et al. (hereinafter Kaupp).

With respect to claims 34 and 59, Suzuki teaches effect pigments based on Al2O3 flake which is coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract and [0037]-[0047]) wherein the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 27:73 to 83:17, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Suzuki teaches that the effect pigments comprise a post-coating or post-treatment, i.e. protective coating, to increase the light, water and weather stability of the pigment and simplifies its handling as well as improving its dispersibility and 2O3 or ZrO2 or mixtures thereof, and the use of organic post-coatings such as silanes is also possible (Suzuki, [0056]).
As for the concentration of each component, Duscheck discloses the application of a protective layer onto a pigment, wherein the protective layer is present in an amount of 4-20 wt% based on the weight of the total pigment wherein of this, 1-3wt% is SiO2, 2-12wt% is organic coupling agent. These concentrations clearly render the claimed concentrations of 0.4-1 wt% of SiO2 and 2-5 wt% of coupling agent, obvious based on, at least, overlapping ranges. MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the concentrations of cerium oxide, and aluminum oxide and/or zirconium oxide, Duschek discloses a total of 1-5 wt% for the three metal oxides, which is out of 4-20 wt% for the total concentration of the top or protective layer in the pigment (Duscheck, column 2, lines 53-57; column 4, lines 15-20). Duschek may not literally and/or expressly disclose the concentration of cerium oxide within the total of 1-5 wt% for Ce2O3, Al2O3 and ZrO2. Also, Dueschek may not literally and/or expressly disclose the concentration of aluminum oxide and/or zirconium oxide within the total of 1-5 wt% for Ce2O3, Al2O3, and ZrO2. Duschek discloses that the coupling agent could be a zirconium aluminate of the structure shown in column 3, or a metal esters of the structure shown in column 3, or organofunctional silanes such as AMMO and GLYMO 
Kaupp, drawn to a protective coating onto pearlescent pigments based on platelet-shaped substrates (Kaupp, abstract, [0187]) discloses the presence of organic silanes (Kaupp, [0040]-[0159]) as well as 0.5-8wt% of SiO2 and 0.05-3 wt% of Ce2O3 in the protective layer (Kaupp, [0167]-[0174]). Kaupp discloses that the concentration of cerium oxide depends on the fineness and surface area of the pearlescent pigment and on the layer thickness of TiO2 layer in the pigment (Kaupp, [0171]); Kaupp also teaches that cerium oxide is known as a very effective agent for suppression of the photochemical activity of TiO2 ([0174]).  Kaupp, additionally, teaches that their protective layer provides excellent UV and weather stabilities (Kaupp, [0168]). 
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the combination of Suzuki in view of Duschek with the teachings of Kaupp in order to obtain the optimum or workable range of the concentration of cerium oxide within the top or protective layer of the pigment of the combination of references to be a value within the claimed range of 0.4-1.5 wt% or a value having, at least, overlapping with this claimed range motivated by the fact that it has been known and recognized in the art to modify the concentration of cerium oxide in a protective layer of an effect or pearlescent pigment depending on the fineness and surface area of the pigment as well as the presence and thickness of titanium oxide layer in the pigment considering the fact that cerium oxide is known as an effective agent to suppress the photochemical activity of titanium dioxide, as those taught and shown by Kaupp. Considering the fact that Duschek discloses a total amount 2O3 and/or ZrO2. Again, it is to be noted that Duschek teaches the use and presence of silicon dioxide, aluminum oxide, zirconium oxide, cerium oxide, and coupling reagents. This is further motivated by the fact that Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65).

	With respect to claim 35, Suzuki teaches effect pigments comprising alumina flakes having one or more metal oxide coating ([0037]-[0047]).

With respect to claim 36, Suzuki teaches doping alumina flake with dopants such as TiO2, ZrO2, SiO2, In2O3, SnO2, ZnO and combination thereof ([0033]).

With respect to claim 37, Suzuki teaches that the amount of dopant in the alumina flake is 0.01-5 wt% ([0033]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 38, as noted above, Suzuki teaches doping alumina flake with materials such as TiO2, ZnO and a number of other metal oxides or combinations thereof ([0033]).

With respect to claim 39, Suzuki teaches that Al2O3 flakes have a thickness of less than 500 nm, preferably 130-400 nm, and in particular 150-350 nm ([0024]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 40, Suzuki teaches Al2O3 flakes have a standard deviation of thickness distribution of less than 80, preferably 5-60, and in particular 10-50 ([0021]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 41, Suzuki teaches a number of different layer sequences of metal oxide and/or metal oxide mixtures on Al2O3 flakes as those in paragraph [0046] 2, or coated with TiO2/Fe2O3, Fe2O3, TiO2 and Fe2O3, TiO2 and Fe3O4, or others ([0046]).

With respect to claims 42 and 43, as noted above, Suzuki teaches embodiments in which alumina flake is coated with titanium dioxide, which could be of rutile or anatase modifications ([0047]).

With respect to claim 44, as noted above, in the rejection of claim 34,  two different options or embodiments are recited in claim 34 for the protective layer components: “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment; or the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3-glycidyloxypropyltrimethoxysilane (GLYMO).”. The rejection presented above for claim 34 addresses the first option or embodiment. 
It is to be noted that the combination of references renders claim 44 obvious; this is, in particular, because Duscheck discloses that the coupling agent could be a zirconium aluminate of the structure shown in column 3, or a metal esters of the structure shown in column 3, or organofunctional silanes such as AMMO and GLYMO (Dueschek, column 2, line 61 to column 3, line 61). Moreover, this is further motivated by the fact that Duschek teaches that the selection of a suitable coupling reagent-

With respect to claim 45, the combination of Suzuki in view of Duschek renders claim 34 obvious as detailed out above; as to the specific thickness of the protective layer, it is to be noted that the thickness of a top layer or protective layer or a post-coating layer onto a pigment would inevitably depends on the concentrations of the components such as silicon dioxide, other metal oxides, and organic coupling reagent, within the protective layer as well as the end use application of the pigment and the level of weather stability and dispersibility intended in the final pigment. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the thickness of the protective layer or post-coating layer or top layer of the pigment, such as a thickness of 0.5-10 nm as claimed or a thickness having overlapping with this claimed thickness range, would be achieved based on the intended use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 46, the combination of references renders claim 46 obvious; this is because Suzuki teaches the use of their pigment in automotive coatings, printing inks, cosmetics, paints, and more (Suzuki, [0058]). Duschek teaches the use of their pearlescent pigment in automotive coatings and plastics (Duschek, column 4, lines 44-51). 

With respect to claim 47, the combination of references renders claim 47 obvious; it is noted that the amount of pigment in a formulation is envisioned to depend on the end use application as well as the color intensity expected from the formulation. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the pigment in a formulation is expected to depend on the end use application and the color and color intensity expected of the formulation, considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 48, the combination of Suzuki in view of Duschek in view of Kaupp is taken to render claim 48 obvious; this is in particular because most formulations comprising pigment comprises water, rheological additives, surfactants, and/or solvents, and/or other components claimed in claim 48, depending on the end use application. Moreover, Suzuki teaches the use of their pigment in printing inks which can be water-based or solvent-based; thus, the presence of, at least, either water or solvent would be inevitable in, at least, some of the formulations disclosed by Suzuki.

With respect to claim 49, the combination of references renders claim 49 obvious; in particular, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0080]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 60:40 to 80:20, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 50, the combination of references renders claim 50 obvious; in particular, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0082]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 60:40, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 51, the combination of references renders claim 51 obvious; in particular, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0078]); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 65:35, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 52, the combination of references renders claim 52 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Additionally, Duschek teaches organofunctional silanes such as AMMO and GLYMO (Duschek, column 3, lines 44-54). Moreover, Kaupp teaches some of the very same organofunctional silanes (Kaupp, [0015]-[0161]); thus, in addition to the disclosure in Duschek, the disclosure in Kaupp is also a clear evidence and teaching that the use of organofunctional silanes have been known in protective layers in pearlescent or effect pigment based on flake form substrate. 

	With respect to claim 53, the combination of references renders claim 53 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Additionally, Duschek teaches organofunctional silanes such as AMMO and GLYMO (Duschek, column 3, lines 44-54). Moreover, Kaupp teaches some of the very same organofunctional silanes (Kaupp, [0015]-[0161]); thus, in addition to the disclosure in Duschek, the disclosure in Kaupp is also a clear evidence and teaching that the use of organofunctional silanes have been known in protective layers in pearlescent or effect pigment based on flake form substrate. 

With respect to claim 54, the combination of references renders claim 54 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Additionally, Duschek teaches that the coupling agent can be zirconium aluminates having the very same structure as claimed in current claim 54 (Duscheck, column 2, line 62 to column 3, line 40).

	With respect to claim 55, the combination of references renders claim 54 obvious; in particular, Duschek teaches that the selection of a suitable coupling reagent-modified pigment is to match the polymer of the water-borne surface coating composition (Duschek, column 3, lines 62-65). Furthermore, Duschek discloses metal acid esters, having the very same structure as claimed in the present claim 55, as suitable coupling reagents (Duschek, column 3, lines 24-40).

	With respect to claims 57 and 58, the combination of Suzuki in view of Duschek in view of Kaupp renders claims 57 and 58 obvious; in particular, Duschek discloses that the protective layer is 4-20 wt% of the pigment which either falls within or has overlapping with the claimed ranges of 2-20 wt% and 2-10 wt%. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Therefore, obtaining the optimum or workable range of the concentration of the protective layer or post-coating layer or top layer of the pigment of the combination of references, such as the claimed concentrations of 2-20 wt% or 2-10 wt% or concentrations having overlapping with these claimed ranges, would be achieved based on the end use application and the amount of components of the protective layer used in forming the protective layer; according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 60, as noted above, in the rejection of claim 34,  two different options or embodiments are recited in claim 34 for the protective layer components: “wherein, the protective layer consists of: 0.4-1.5 wt% of Ce2O3, 0.4-1wt% of SiO2 and 0.5-2.5 wt% of Al2O3 and/or ZrO2 and 2-5 wt% of an organic compound which is a coupling agent, based on the total weight of the pigment; or the protective layer consists of Ce2O3, SiO2, and Al2O3, and as a coupling agent, aminopropyltrimethoxysilane (AMMO) and 3-glycidyloxypropyltrimethoxysilane (GLYMO).”. The rejection presented above for claim 34 addressed the first option or embodiment. Claim 60 further limits the second option or embodiment of claim 34; thus, it is considered rejected with claim 34. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731